DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed 22 May 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the aforementioned IDS lists Foreign Patent Document #4 as having document number 64416948 (JP 64416948 B2).  However, no legible copy or concise explanation of relevance of the listed document number has been provided.  Instead, Applicant has provided copy and explanation of relevance in the English language of foreign patent document JP 6416948 B2.  It is respectfully requested that Applicant revise the aforementioned IDS and submitted copy to ascertain whether the IDS contained a typographical error or whether the incorrect copy was provided.
Specification
The disclosure is objected to because of the following informalities: in Paragraph [0018], on line 1, it appears Applicant intended “first map” to read --the first map--.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
on line 7, it appears Applicant intended “the connectivity quality data” to read --the respective connectivity quality data--; and
on line 17, it is respectfully suggested Applicant replaced the language “an XOR function” with --an exclusive OR (XOR) function--, or the like, in order to first establish the term or phrase for which XOR is an abbreviation.  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: on line 1, it appears Applicant intended “applying the XOR function of” to read --applying the XOR function to--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: on line 3, it appears Applicant intended “the map” to read --the identified map--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: on line 2, it appears Applicant intended “first map” to read --the first map--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: 
on line 6, it appears Applicant intended “the connectivity quality data” to read --the respective connectivity quality data--; and
on line 16, it is respectfully suggested Applicant replaced the language “an XOR function” with --an exclusive OR (XOR) function--, or the like, in order to first establish the term or phrase for which XOR is an abbreviation.  
Appropriate correction is required.
Claim 18 is objected to because of the following informalities: on line 2, it appears Applicant intended “that output” to read --that is output--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: on line 2, it appears Applicant intended “first map” to read --the first map--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, the limitation “the first and second maps each describing a portion of the geographic area in which the connectivity quality data are within a predetermined range” (emphasis added) on lines 6-7.  It is unclear whether the recited “a predetermined range” is the same for each of the first map and the second map, or whether the first map is associated with a first predetermined range (i.e., the first map describes a portion of the geographic area in which the connectivity quality data allocated to the first map is within a first predetermined range) and the second map is associated with a second predetermined range different from the first predetermined range (i.e., the second map describes the portion of the geographic area in which the connectivity quality data allocated to the second map is within a second predetermined range different than the first predetermined range).  A review of Applicant’s Specification would appear to indicate that each of the first map and the second map is associated with respective connectivity quality data being with different predetermined ranges (see at least: Paragraph [0038] noting an exemplary embodiment in which the first map describes a portion of a geographic area in which connectivity quality data is below 1 MBPS, and the second map describes the portion of the geographic area in which connectivity quality data is greater than 1 MBPS and less than 10 MBPS).  Claims 2-12 are rejected as being indefinite by virtue of their dependency on claim 1.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, the above-identified limitation shall be understood consistent with Applicant’s disclosure in that each of the first map and the second is associated with a different predetermined range of connectivity quality data.
Furthermore, Claim 1 recites, in part, the limitation “applying an XOR function to (1) the subset of the identified map that includes the location of the first vehicle assigned to the first vehicle and (2) the subset of the identified map that includes the location of the second vehicle assigned to the second vehicle” (emphasis added) on lines 17-19.  It is unclear whether the recited subsets being used for the XOR function are the same as the subsets assigned the first vehicle and the second vehicle as previously established in claim 1 on lines 8-12.  For example, if the first map was identified as including the location of the first vehicle, would the XOR function be applied to the subset of the first map that was previously assigned to the first vehicle?  Or would the subset used in the XOR function be a different subset of the first map, particularly a subset of the first map that includes the location of the first vehicle?  A similar lack of clarity arises as the example above when the vehicle is the second vehicle.  A review of Applicant’s Specification would appear to indicate that the XOR function is being applied to different subsets than those assigned to the first vehicle and the second vehicle.  For example, in Paragraph [0045] of the Specification, assigning one of a plurality of subsets of the first map and one of a plurality of subsets of the second map to a first vehicle corresponds to those subsets that are stored by the first vehicle.  Similarly, assigning a different one of the plurality of subsets of the first map and a different one of the plurality of subsets of the second map to a second vehicle corresponds to those subsets that are stored by the second vehicle.  However, as further discussed in at least Paragraphs [0046]-[0048], an XOR function is applied to respective subsets that each vehicle requires based on each vehicle’s respective location but that is not currently assigned or stored on the respective vehicle.  As such, it appears that the claim is missing essential steps that must be performed prior to applying the XOR function; specifically, a step of identifying a subset for each vehicle upon which an XOR function is applied.  Accordingly,  Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are shown with an underline below:  
identify a location of the first vehicle;
identify a location of the second vehicle;
identify one of the first or second maps that includes the location of the first vehicle;
identify a first subset not assigned to the first vehicle from among the plurality of subsets of the identified map that includes the location of the first vehicle (see at least: Specification, Paragraphs [0046]-[0047], and Paragraphs [0051]-[0052] which explicitly notes that the XOR function is applied to subsets that are lacking (not assigned) in each respective vehicle);
identify one of the first or second maps that includes the location of the second vehicle; and
identify a second subset not assigned to the second vehicle from among the plurality of subsets of the identified map that includes the location of the second vehicle (see at least: Specification, Paragraphs [0046]-[0047], and Paragraphs [0051]-[0052] which explicitly notes that the XOR function is applied to subsets that are lacking (not assigned) in each respective vehicle);
such that a map dataset sent to the vehicles is a result of applying an XOR function to the identified first subset and the identified second subset.     
Claims 2-12 are rejected as being indefinite by virtue of their dependency on claim 1.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, the above-identified limitation shall be understood consistent with Applicant’s disclosure in that an XOR function is applied to subsets different than those assigned to the vehicles, as discussed in more detail above.
Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites, in part, the limitation “to apply the XOR function to the map dataset and the assigned subset of the identified map that includes the location of the first vehicle and the assigned subsets of the first map and the second map stored in the vehicle computer” (emphasis added).  It is unclear if the XOR function is applied to: (i) the map dataset, (ii) the assigned subset, corresponding to the identified map that includes the location of the first vehicle, that was previously assigned as recited in claim 1, and (iii) all the assigned subset that were previously assigned to the first vehicle as recited in claim 1; or if the XOR function is applied to: (i) the map dataset and (ii) the assigned subset, corresponding to the identified map that includes the location of the first vehicle, that was previously assigned as recited in claim 1; wherein the assigned subsets that were previously assigned to the first vehicle as recited in claim 1 are stored in the vehicle computer.  A review of Applicant’s Specification would appear to indicate that the first vehicle includes a vehicle computer that stores the assigned subsets of the first map and the second map, and the vehicle computer is programmed to apply the XOR function to the map dataset and the assigned subset of the identified map that includes the location of the first vehicle, to recover missing data of the first map or missing data of the second map (see at least: Paragraph [0046]-[0048] of the Specification).  
Furthermore, Claim 3 recites the limitations "the data [of the first map]" and “the data [of the second map]” in lines 4-5.  There is insufficient antecedent basis for each recitation of the limitation “the data” in the claim.  It is unclear what data is being referenced that is to be recovered by applying the XOR function by the vehicle computer of the first vehicle.  
Claims 4-6 are rejected as being indefinite by virtue of their dependency on claim 3.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, the limitations of claim 3 are understood consistent with Applicant’s Specification as noted above (specifically the explanation discussed for both claim 1 and 3 above) in which the vehicle computer of the first vehicle applies the XOR function to the map dataset and the assigned subset (stored in the vehicle computer) of the identified map that includes the location of the first vehicle, to recover a missing subset (the first subset discussed in claim 1 above that is not assigned to the first vehicle) of the first map or the second map corresponding to the identified map that includes the location of the first vehicle.  
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "the assigned subset" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which of the various “assigned subset” previously established in the claims is being referenced.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the vehicle computer is further programmed to combine the assigned subset (stored in the vehicle computer) of the identified map that includes the location of the first vehicle and the different subset to recover one of the first map or the second map.  That is, the “assigned subset” recited in claim 5 is the same as that assigned subset to which the XOR function is applied by the vehicle computer of the first vehicle.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites, in part, the limitation "the assigned subset of the first map" and “the assigned subset of the second map” in lines 2-3.  There is insufficient antecedent basis for each recitation of the limitation “the assigned subset” in the claim.  Specifically, it is unclear if the claim is referring to (a) the assigned subset of the first map and the assigned subset of the second map that were assigned to the first vehicle; (b) the assigned subset of the first map and the assigned subset of the second map that were assigned to the second vehicle; or (c) the combination of the assigned subsets that were assigned to both the first vehicle and the second vehicle.  Appropriate correction is respectfully requested.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites, in part, the limitation “send a second map dataset that is output from applying the XOR function to (1) the subset of the identified map that includes the new location of the first vehicle and (2) the subset of the identified map that includes the new location of the second vehicle” (emphasis added).  There is insufficient antecedent basis for each recitation of the limitation “the subset” and each recitation of the limitation “the identified map”.  With regards to each recitation of “the subset”, it is unclear if Applicant is referencing one of various subsets previously established in the claims or a completely different subset.  Similarly, with regards to each recitation of “the identified map”, it is unclear if Applicant is referencing the same identified map previously established in claim 1 or a different identified map that is based on the respective new locations of each of the first vehicle and the second vehicle.  Here, similar to the discussion of claim 1 above, it appears that claim 10 is missing essential steps, and therefore the claim is indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps include: identifying one of the first map or the second map that includes the new location of the first vehicle; identifying an updated first subset not assigned to the first vehicle from among the plurality of subsets of the identified map that includes the new location of the first vehicle; identifying one of the first or second maps that includes the new location of the second vehicle; and identifying an updated second subset not assigned to the second vehicle from among the plurality of subsets of the identified map that includes the new location of the second vehicle; such that a second map dataset is sent, wherein the second map dataset is output from applying the XOR function to (1) the updated first subset and (2) the updated second subset (see at least: Applicant’s Specification, Paragraph [0047]).  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, the claim is understood consistent with Applicant’s Specification as discussed above.   
Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, in part, the limitation “the first and second maps each describing a portion of the geographic area in which the connectivity quality data are within a predetermined range” (emphasis added) on lines 5-6.  It is unclear whether the recited “a predetermined range” is the same for each of the first map and the second map, or whether the first map is associated with a first predetermined range (i.e., the first map describes a portion of the geographic area in which the connectivity quality data allocated to the first map is within a first predetermined range) and the second map is associated with a second predetermined range different from the first predetermined range (i.e., the second map describes the portion of the geographic area in which the connectivity quality data allocated to the second map is within a second predetermined range different than the first predetermined range).  A review of Applicant’s Specification would appear to indicate that each of the first map and the second map is associated with respective connectivity quality data being with different predetermined ranges (see at least: Paragraph [0038] noting an exemplary embodiment in which the first map describes a portion of a geographic area in which connectivity quality data is below 1 MBPS, and the second map describes the portion of the geographic area in which connectivity quality data is greater than 1 MBPS and less than 10 MBPS).  Claims 14-20 are rejected as being indefinite by virtue of their dependency on claim 13.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, the above-identified limitation is understood consistent with Applicant’s disclosure in that each of the first map and the second is associated with a different predetermined range of connectivity quality data.
Furthermore, Claim 13 recites, in part, the limitation “applying an XOR function to (1) the subset of the identified map that includes the location of the first vehicle assigned to the first vehicle and (2) the subset of the identified map that includes the location of the second vehicle assigned to the second vehicle” (emphasis added) on lines 16-18.  It is unclear whether the recited subsets being used for the XOR function are the same as the subsets assigned the first vehicle and the second vehicle as previously established in claim 13 on lines 7-11.  For example, if the first map was identified as including the location of the first vehicle, would the XOR function be applied to the subset of the first map that was previously assigned to the first vehicle?  Or would the subset used in the XOR function be a different subset of the first map, particularly a subset of the first map that includes the location of the first vehicle?  A similar lack of clarity arises as the example above when the vehicle is the second vehicle.  A review of Applicant’s Specification would appear to indicate that the XOR function is being applied to different subsets than those assigned to the first vehicle and the second vehicle.  For example, in Paragraph [0045] of the Specification, assigning one of a plurality of subsets of the first map and one of a plurality of subsets of the second map to a first vehicle corresponds to those subsets that are stored by the first vehicle.  Similarly, assigning a different one of the plurality of subsets of the first map and a different one of the plurality of subsets of the second map to a second vehicle corresponds to those subsets that are stored by the second vehicle.  However, as further discussed in at least Paragraphs [0046]-[0048], an XOR function is applied to respective subsets that each vehicle requires based on each vehicle’s respective location but that is not currently assigned or stored on the respective vehicle.  As such, it appears that the claim is missing essential steps that must be performed prior to applying the XOR function; specifically, a step of identifying a subset for each vehicle upon which an XOR function is applied.  Accordingly,  Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are shown with an underline below:  
identifying a location of the first vehicle;
identifying a location of the second vehicle;
identifying one of the first or second maps that includes the location of the first vehicle;
identifying a first subset not assigned to the first vehicle from among the plurality of subsets of the identified map that includes the location of the first vehicle (see at least: Specification, Paragraphs [0046]-[0047], and Paragraphs [0051]-[0052] which explicitly notes that the XOR function is applied to subsets that are lacking (not assigned) in each respective vehicle);
identifying one of the first or second maps that includes the location of the second vehicle; and
identifying a second subset not assigned to the second vehicle from among the plurality of subsets of the identified map that includes the location of the second vehicle (see at least: Specification, Paragraphs [0046]-[0047], and Paragraphs [0051]-[0052] which explicitly notes that the XOR function is applied to subsets that are lacking (not assigned) in each respective vehicle);
such that a map dataset sent to the vehicles is a result of applying an XOR function to the identified first subset and the identified second subset.     
Claims 14-20 are rejected as being indefinite by virtue of their dependency on claim 13.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, the above-identified limitation shall be understood consistent with Applicant’s disclosure in that an XOR function is applied to subsets different than those assigned to the vehicles, as discussed in more detail above.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 15 recites, in part, the limitation “to apply the XOR function to the map dataset and the assigned subset of the identified map that includes the location of the first vehicle and the assigned subsets of the first map and the second map stored in the vehicle computer” (emphasis added).  It is unclear if the XOR function is applied to: (i) the map dataset, (ii) the assigned subset, corresponding to the identified map that includes the location of the first vehicle, that was previously assigned as recited in claim 13, and (iii) all the assigned subset that were previously assigned to the first vehicle as recited in claim 13; or if the XOR function is applied to: (i) the map dataset and (ii) the assigned subset, corresponding to the identified map that includes the location of the first vehicle, that was previously assigned as recited in claim 13; wherein the assigned subsets that were previously assigned to the first vehicle as recited in claim 13 are stored in the vehicle computer.  A review of Applicant’s Specification would appear to indicate that the first vehicle includes a vehicle computer that stores the assigned subsets of the first map and the second map, and the vehicle computer is programmed to apply the XOR function to the map dataset and the assigned subset of the identified map that includes the location of the first vehicle, to recover missing data of the first map or missing data of the second map (see at least: Paragraph [0046]-[0048] of the Specification).  
Furthermore, Claim 15 recites the limitations "the data [of the first map]" and “the data [of the second map]” in lines 4-5.  There is insufficient antecedent basis for each recitation of the limitation “the data” in the claim.  It is unclear what data is being referenced that is to be recovered by applying the XOR function by the vehicle computer of the first vehicle.  
For purposes of examination in this Office Action, the limitations of claim 15 are understood consistent with Applicant’s Specification as noted above (specifically the explanation discussed for both claim 13 and 15 above) in which the vehicle computer of the first vehicle applies the XOR function to the map dataset and the assigned subset (stored in the vehicle computer) of the identified map that includes the location of the first vehicle, to recover a missing subset (the first subset discussed in claim 13 above that is not assigned to the first vehicle) of the first map or the second map corresponding to the identified map that includes the location of the first vehicle.  
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites, in part, the limitation “sending a second map dataset that output from applying the XOR function to (1) the subset of the identified map that includes the new location of the first vehicle and (2) the subset of the identified map that includes the new location of the second vehicle” (emphasis added).  There is insufficient antecedent basis for each recitation of the limitation “the subset” and each recitation of the limitation “the identified map”.  With regards to each recitation of “the subset”, it is unclear if Applicant is referencing one of various subsets previously established in the claims or a completely different subset.  Similarly, with regards to each recitation of “the identified map”, it is unclear if Applicant is referencing the same identified map previously established in claim 13 or a different identified map that is based on the respective new locations of each of the first vehicle and the second vehicle.  Here, similar to the discussion of claim 13 above, it appears that claim 18 is missing essential steps, and therefore the claim is indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps include: identifying one of the first map or the second map that includes the new location of the first vehicle; identifying an updated first subset not assigned to the first vehicle from among the plurality of subsets of the identified map that includes the new location of the first vehicle; identifying one of the first or second maps that includes the new location of the second vehicle; and identifying an updated second subset not assigned to the second vehicle from among the plurality of subsets of the identified map that includes the new location of the second vehicle; such that a second map dataset is sent, wherein the second map dataset is output from applying the XOR function to (1) the updated first subset and (2) the updated second subset (see at least: Applicant’s Specification, Paragraph [0047]).  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, the claim is understood consistent with Applicant’s Specification as discussed above.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 13, and 15-18 (hereinafter referred to as the ‘pending’ claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11, and 13-15 of U.S. Patent No. 11,248,916 B2 (hereinafter referred to as the ‘patent’ claims) in view of Rao et al. (US 2014/0199980 A1). 
Patent claim 1 discloses the subject matter of pending claim 1 except for the limitation directed to allocating respective connectivity quality data of a geographic area to a first map or a second map, the connectivity quality data including rates of data transmission of a communications network at a plurality of locations in the geographic area or a number of wireless network access points in the geographic area, the first and second maps each describing a portion of the geographic area in which the connectivity quality data are within a predetermined range.  Rao teaches the aforementioned limitation in Paragraphs [0055]-[0057] and [0061], wherein the allocating includes both initially populating the first map and the second based on carrier-provided signal quality measuring and continuously updating the first map and the second map based on crowd-sourced measurements from various mobile devices, and each of the first map and the second map describes a portion of the same geographic area in which respective connectivity quality data for each map is within a predetermined range (e.g., the first map is a 3G map having connectivity quality data within a first predetermined range corresponding to 3G connectivity, and the second map is a 4G map having connectivity quality within a second predetermined range corresponding to 4G connectivity).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Rao to the first and second maps of patent claim 1.  One would have been motivated to incorporate these features of Rao because it would have ensured that each of the first vehicle and the second vehicle, based on their respective current locations, were able to pre-cache a required subset of map information needed for route navigation, particularly in situations in which a future horizon of each respective vehicle includes areas corresponding to map subsets in which a vehicle is preparing to enter an area having low signal quality or no signal connectivity (see at least: Rao, Paragraphs [0004], [0060]).
Modified patent claim 2 teaches the subject matter of pending claim 3.
Modified patent claim 3 teaches the subject matter of pending claim 4.
Modified patent claim 4 teaches the subject matter of pending claim 5.
Modified patent claim 6 teaches the subject matter of pending claim 6.
Modified patent claim 7 teaches the subject matter of pending claim 7.
Modified patent claim 8 teaches the subject matter of pending claim 8.
Modified patent claim 9 teaches the subject matter of pending claim 9.
Modified patent claim 11 teaches the subject matter of pending claim 10.
Modified patent claim 2 teaches the subject matter of pending claims 13 and 15 because modified patent claim 2 teaches all the steps that are to be performed as part of the claimed method of pending claims 13 and 15.
Modified patent claim 11 teaches the subject matter of pending claims 13 and 18 because modified patent claim 11 teaches all the steps that are to be performed as part of the claimed method of pending claims 13 and 18.
Patent claim 13 discloses the subject matter of pending claim 13 except for the limitation directed to allocating respective connectivity quality data of a geographic area to a first map or a second map, the connectivity quality data including rates of data transmission of a communications network at a plurality of locations in the geographic area or a number of wireless network access points in the geographic area, the first and second maps each describing a portion of the geographic area in which the connectivity quality data are within a predetermined range.  Rao teaches the aforementioned limitation in Paragraphs [0055]-[0057] and [0061], wherein the allocating includes both initially populating the first map and the second based on carrier-provided signal quality measuring and continuously updating the first map and the second map based on crowd-sourced measurements from various mobile devices, and each of the first map and the second map describes a portion of the same geographic area in which respective connectivity quality data for each map is within a predetermined range (e.g., the first map is a 3G map having connectivity quality data within a first predetermined range corresponding to 3G connectivity, and the second map is a 4G map having connectivity quality within a second predetermined range corresponding to 4G connectivity).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Rao to the first and second maps of patent claim 13.  One would have been motivated to incorporate these features of Rao because it would have ensured that each of the first vehicle and the second vehicle, based on their respective current locations, were able to pre-cache a required subset of map information needed for route navigation, particularly in situations in which a future horizon of each respective vehicle includes areas corresponding to map subsets in which a vehicle is preparing to enter an area having low signal quality or no signal connectivity (see at least: Rao, Paragraphs [0004], [0060]).
Modified patent claim 14 teaches the subject matter of pending claim 16.
Modified patent claim 15 teaches the subject matter of pending claim 17.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-20, as best understood by the Examiner, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the rejection on the ground of nonstatutory double patenting, set forth in this Office action, is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in each of at least independent claims 1 and 13, with dependent claims 2-12 and 14-20 requiring all the limitations of independent claims 1 and 13, respectively, and therefore would be allowable by virtue of their dependency on independent claims 1 and 13, respectively.
For example:
Ho et al. (“Efficient 3D Road Map Data Exchange for Intelligent Vehicles in Vehicular Fog Networks”) teaches an invention in which a first subset (e.g., m1) of a map is assigned to a first vehicle, and a second subset (e.g., m2) of the map is assigned to a second vehicle.  Based on the current location and heading of each of the first vehicle and the second vehicle, a missing subset of the map required by each vehicle is identified (e.g., the first vehicle needs the second subset (e.g., m2) and the second vehicle needs the first subset (e.g., m1)).  An XOR function is applied to the identified missing subsets to create a map dataset that is sent to the first vehicle and the second vehicle.  Each vehicle then applies an XOR function to the sent map dataset and the subset of the map that was previously assigned to the vehicle in order to recover the missing subset of the map.  (See at least: Ho, Section IV, Subsection A. Motivating Examples).  Generally, Ho would teach having a plurality of subsets for a map, but does not teach nor immediately render obvious the presence of both a first map and a second map and the corresponding features and steps associated with both the first map and the second map as set forth in the recited subject matter at least independent claims 1 and 13 of the present application.   
Rao et al. (US 2014/0199980 A1) teaches an invention including the claimed feature of allocating respective connectivity quality data of a geographic area to a first map or a second map, the connectivity quality data including rates of data transmission of a communications network at a plurality of locations in the geographic area or a number of wireless network access points in the geographic area, the first and second maps each describing a portion of the geographic area in which the connectivity quality data are within a predetermined range (see at least: Rao, Paragraphs [0055]-[0057] and [0061]; wherein the allocating includes both initially populating a first map and a second based on carrier-provided signal quality measuring and continuously updating the first map and the second map based on crowd-sourced measurements from various mobile devices; and each of the first map and the second map describes a portion of the same geographic area in which respective connectivity quality data for each map is within a predetermined range (e.g., the first map is a 3G map having connectivity quality data within a first predetermined range corresponding to 3G connectivity, and the second map is a 4G map having connectivity quality within a second predetermined range corresponding to 4G connectivity)).  While Rao teaches the presence of the first map and the second map along with the characteristics of these maps as recited in at least independent claims 1 and 13 of the present application, Rao does not teach nor immediately render obvious how both the first map and the second map are to be utilized for a first vehicle and a second vehicle, including utilizing an XOR function to distribute a map dataset to both the first vehicle and the second vehicle.
Accordingly, the prior art of record, as exemplified above, when taken alone or in combination would not render obvious the subject matter claimed in the present application.  For example, combining the teachings of Ho et al. with the teachings of Rao et al. would have required reliance on impermissible hindsight reconstruction in order to arrive at an invention similar to that claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669